Exhibit 10.15

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Restricted Stock Unit Award Notice (the “Notice”)

You have been awarded restricted stock units (“RSUs”) that will be paid in
shares of common stock of Fortune Brands Home & Security, Inc. (the “Company”)
when they vest, pursuant to the terms and conditions of the Fortune Brands
Home & Security, Inc. 2011 Long-Term Incentive Plan (the “Plan”) and the
Restricted Stock Unit Award Agreement (together with this Notice, the
“Agreement”). Copies of the Plan and the Restricted Stock Unit Award Agreement
are available on the Morgan Stanley Benefit Access® website
www.benefitaccess.com). Capitalized terms not defined in this Notice have the
meanings specified in the Plan or the Agreement.

 

Award:    You have been awarded RSUs, which will be paid in shares of Company
common stock, par value $0.01 per share, when the Award vests, subject to
adjustment as provided under Section 11 of the Award Agreement. Award Date:   
February xx, 20xx Vesting Schedule:*    Except as otherwise provided in and
subject to the Plan, the Agreement or any other agreement between the Company
and the Holder, the RSUs will vest in the following increments on the following
dates:    One-third of the RSUs   

February 28, 20xx*

   One-third of the RSUs   

February 28, 20xx*

   One-third of the RSUs   

February 28, 20xx*

Performance Condition for 162(m) Officers    If you are an executive subject to
Section 162(m) of the Internal Revenue Code at any time while the Award is
outstanding, your RSUs will not vest unless the Company attains the performance
goal of earnings per share of Company common stock (diluted, and before gains or
charges) for 20xx of $xx. If the performance goal is attained, the RSUs vesting
in 20xx will vest on the later of the date listed above and the date that the
Compensation Committee of the Company’s Board of Directors certifies attainment
of the performance goal.

 

* Vesting dates have been adjusted because February 28 in the applicable years
are not business days.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Restricted Stock Unit Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (“Company”), grants
to Holder an award of restricted stock units (“RSUs”) subject to the terms and
conditions of the Fortune Brands Home & Security, Inc. 2011 Long-Term Incentive
Plan (“Plan”) and this Agreement (collectively, the “Award”). Capitalized terms
not defined in this Agreement have the meanings specified in the Plan.

1. Number of RSUs. The Company awards Holder the number of RSUs specified in the
separate notice outlining specifics of the Award (the “Award Notice”) and on the
Plan’s online administrative system, effective as of the Award Date. This Award
will become null and void unless Holder accepts this Agreement in a timely
manner through the grant acceptance process prescribed by the Company.

2. Restriction Period and Vesting.

(a) Subject to the terms and conditions of this Agreement and the Plan, the RSUs
subject to the Award will vest in accordance with the schedule specified in the
Award Notice (the “Restriction Period”), Holder remains employed with the
Company. Notwithstanding the foregoing, if, because the New York Stock Exchange
(or such successor exchange on which shares of Company common stock is traded)
is not open for trading, Company common stock is not publicly traded on a
vesting date, the vesting date will be the next following date on which the New
York Stock Exchange (or such successor exchange) is open for trading.

(b) In the event of Holder’s death during the Restriction Period, the RSUs will
fully vest on the date of such death.

(c) Notwithstanding the provisions of Section 5 below, in the event of Holder’s
Retirement (as defined below) during the Restriction Period at least one
(1) year following the Award Date, any unvested RSUs will fully vest as of date
of Holder’s Retirement. For purposes of this Award, “Retirement” means Holder’s
termination of employment (other than for Cause as described in subsection
(e) below) on or after attaining age 55 and the completing five (5) years of
service with the Company or its predecessors or affiliates. In the event of a
Change in Control (as defined in Section 4 below), Holder will receive the
treatment described in this Section 2(c) if Holder terminates employment after
qualifying for Retirement, even if Holder does not have Good Reason (as defined
below).

(d) In the event of Holder’s Disability (as defined below) during the
Restriction Period, then, provided that Holder has been continuously employed
with the Company for at least one (1) year following the Award Date and prior to
the date of Disability, Holder will be treated as continuing employment with the
Company during the Disability for purposes of determining the vesting of the
Award, and RSUs will continue to vest in accordance with the Vesting Schedule,
subject to Section 2(a) above. For purposes of this Award, Holder will have a
“Disability” if Holder is receiving



--------------------------------------------------------------------------------

benefits under the long-term disability plan maintained by Holder’s employer;
provided that, if Holder is subject to the restrictions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) then such Disability must
also satisfy the requirements of Section 22(e)(3) of the Code.

(e) If the Company terminates Holder’s employment during the Restriction Period
for Cause (as defined below), then the unvested RSUs outstanding under the Award
will be cancelled upon such termination of employment. For purposes of this
Award, “Cause” has the same meaning as specified in any employment or other
written agreement between Holder and the Company regarding benefits upon
termination of employment (“Termination Agreement”), provided that if Holder is
not a party to a Termination Agreement that contains such definition, then Cause
will have the same meaning provided for such term under the severance plan
sponsored by Holder’s employer and under which Holder is eligible to
participate.

(f) Except as provided in Section 5 below, if Holder’s employment with the
Company terminates during the Restriction Period for any reason other than for
death, Disability, Retirement or Cause, the Award, to the extent not vested on
the effective date of such termination of employment, will not vest and will be
cancelled as of Holder’s termination date.

(g) Except as provided under Sections 2(b) and 2(c), if Holder is a “covered
employee” for purposes of Section 162(m) (or any successor provision) (“Section
162(m)”) of the Code at any time during the Restriction Period, any unvested
RSUs will not vest unless and until the date on which the Compensation Committee
of the Company’s Board of Directors certifies the attainment of the performance
goals set forth in the attachment to this Agreement if the Holder is a covered
employee.

(h) For the purposes of this Agreement, (i) a transfer of Holder’s employment
from Home & Security to a subsidiary or vice versa, or from one subsidiary to
another, without an intervening period, will not be deemed a termination of
employment; and (ii) if Holder is granted in writing a leave of absence, Holder
will be deemed to have remained in the employ of Home & Security or a subsidiary
during such leave of absence.

3. Delivery of Common Stock. During the Restriction Period, the Company will
hold the unvested RSUs subject to the Award in book-entry form, and the RSUs
will represent only an unfunded and unsecured obligation of the Company. Except
as otherwise provided in Section2(a) above, on each applicable vesting date, the
Company will deliver or cause to be delivered one share of common stock for each
RSU that vests on such date to Holder (or, in the event of Holder’s death or
Disability, Holder’s appointed and qualified executor or other personal
representative). No fractional shares will be delivered.

4. Dividend Equivalents. Holder will be entitled to receive dividend equivalents
with respect to the Award, to the extent that the Company pays dividends on
Company common stock during the Restriction Period. Such dividend equivalents
will be equal to the cash dividends (if any) that would have been paid to Holder
for the shares of common stock subject to the Award had such shares been issued
and outstanding on the dividend record date occurring during the Restriction
Period. Dividend equivalents (if any) will be subject to the same vesting
conditions as the RSUs and will be paid to Holder in cash at the same time as
the shares of common stock subject to the Award are delivered.



--------------------------------------------------------------------------------

5. Change in Control and Divestitures.

(a) Termination without Cause or for Good Reason Following Change in Control. In
the event of a Change in Control of the Company (as defined in the Plan), the
Award will become subject to Section 5.8 of the Plan. In the event that unvested
RSUs remain outstanding following a Change in Control, and Holder’s employment
is terminated on or after such Change in Control but prior to the end of the
Restriction Period either: (i) by the Company other than for Cause, or (ii) by
Holder for Good Reason (as defined below), the RSUs will become fully vested and
nonforfeitable as of the date of Holder’s termination of employment, subject to
Section 5.8 of the Plan. For purposes of this Award, “Good Reason” will have the
same meaning as such term has under any Termination Agreement, provided that if
Holder is not a party to any Termination Agreement that contains such
definition, then Good Reason includes any of the reasons allowing Holder to
terminate employment and remain eligible for severance benefits under the
severance plan sponsored by Holder’s employer and under which Holder is eligible
to participate.

(b) Divestiture. In the event that Holder’s principal employer is a subsidiary
of the Company that ceases to be part of the Company’s control group as a result
of a corporate transaction or reorganization (a “Divestiture”), the Award will
become fully vested and payable as of the effective date of the Divestiture,
subject to Section 5.8 of the Plan; provided, however that if the Divestiture is
not a “change in control event” within in the meaning of Treasury regulations
issued under Section 409A of the Code, the outstanding RSUs will vest as of the
date of Divestiture but will remain payable on the vesting dates described in
the Award Notice as though the Divestiture had not occurred.

6. No Stockholder Rights. Holder will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the shares of common stock subject to the Award unless and until such
shares of common stock have been recorded on the Company’s official stockholder
records as having been issued or transferred to Holder.

7. Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the RSUs or the
delivery or issuance of shares, the shares of common stock subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to obtain and maintain any such listing, registration,
qualification, consent, approval or other action.

8. Company Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, outstanding RSUs may be cancelled, and the Company
may require Holder to return shares of Company common stock (or the value of
such stock when originally paid to Holder), dividend equivalents (if any) issued
under this Agreement and any other amount required by applicable law to be
returned, in the event that such repayment is required in order to comply with
the Company’s clawback policy as then in effect or any laws or regulations
relating to restatements of the Company’s publicly-reported financial results.



--------------------------------------------------------------------------------

9. Nontransferability. The Award may not be transferred by Holder other than
(a) by will or by the laws of descent and distribution; or (b) pursuant to an
approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

10. Withholding. As a condition to the delivery of shares of common stock upon
vesting of any portion of the Award, Holder must, upon request by the Company,
pay to the Company such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Holder fails to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount payable by the Company to Holder, including regular
salary or bonus payments. Holder may elect to satisfy his or her obligation to
advance the Required Tax Payments by any of the following means: (a) a cash
payment to the Company; (b) delivery to the Company (either actual delivery or
by attestation procedures established by the Company) of previously owned whole
shares of common stock having an aggregate Fair Market Value (as defined below),
determined as of the date on which such withholding obligation arises (the “Tax
Date”), equal to the Required Tax Payments; (c) authorizing the Company to
withhold whole shares of common stock which would otherwise be delivered to
Holder having an aggregate Fair Market Value, determined as of the Tax Date,
equal to the Required Tax Payments; or (d) any combination of (a), (b) and (c).
Shares of common stock to be delivered or withheld may not have a Fair Market
Value in excess of the minimum amount of the Required Tax Payments. For purposes
of this Award, “Fair Market Value” as of any date means the value determined by
reference to the closing price of a share of Common Stock as finally reported on
the New York Stock Exchange for the trading day immediately preceding such date.
Any fraction of a share of common stock which would be required to satisfy any
Required Tax Payment will be disregarded and the remaining amount due must be
paid in cash by Holder. No share of common stock will be issued or delivered
until the Required Tax Payments have been satisfied in full.

11. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of common stock other than a regular cash
dividend, the number and class of securities subject to the RSUs will be
equitably adjusted by the Committee, such adjustment to be made in accordance
with Section 409A of the Code, to the extent applicable. The decision of the
Committee regarding any such adjustment is final and binding.

12. No Rights to Continued Employment. In no event will the granting of the
Award or its acceptance by Holder, or any provision of this Agreement or the
Plan, give or be deemed to give Holder any right to continued employment by the
Company, any subsidiary or any affiliate of the Company or affect in any manner
the right of the Company, any subsidiary or any affiliate of the Company to
terminate the employment of any person at any time for any reason.



--------------------------------------------------------------------------------

13. Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

14. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who, upon
the death of Holder, acquire any rights in accordance with this Agreement or the
Plan.

15. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road, Deerfield, Illinois 60015, and if to Holder, to the last
known mailing address of Holder contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement will be
made in writing either (a) by personal delivery; (b) by facsimile or electronic
mail with confirmation of receipt; (c) by mailing in the United States mails; or
(d) by express courier service. The notice, request or other communication will
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

16. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

17. Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

18. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. Holder hereby acknowledges receipt of
a copy of the Plan, and by accepting the Award in the manner specified by the
Company, he or she agrees to be bound by the terms and conditions of this
Agreement, the Award and the Plan. In the event of a conflict between this
Agreement and the Plan, the terms of the Plan will apply.

19. Section 409A. This Agreement and the Award are intended to comply with the
requirements of Section 409A of the Code and will be interpreted and construed
consistently with such intent. In the event the terms of this Agreement would
subject Holder to taxes or penalties under Section 409A of the Code (“409A
Penalties”), Holder and the Company will cooperate diligently to amend the terms
of this Agreement to avoid such 409A Penalties, to the extent possible; provided
that in no event will the Company be responsible for any 409A Penalties that
arise in connection with any amounts payable under this Agreement. To the extent
any amounts under this Agreement are payable by reference to Holder’s
“termination of employment,” such term will be deemed to refer to Holder’s
“separation from service,” within



--------------------------------------------------------------------------------

the meaning of Section 409A of the Code. Notwithstanding any other provision in
this Agreement, if Holder is a “specified employee,” as defined in Section 409A
of the Code, as of the date of Holder’s separation from service, then to the
extent any amount payable to Holder (a) is payable upon Holder’s separation from
service, and (b) under the terms of this Agreement would be payable prior to the
six-month anniversary of Holder’s separation from service, such payment will be
delayed until the earlier to occur of: (x) the six-month anniversary of Holder’s
separation from service and (y) the date of Holder’s death.

20. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.